DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Applicants amendments to the claims and arguments filed on 01/21/2022 have been entered. Claims 1, 4-15 are pending. Claims 14-15 are withdrawn. Claims 1, 4-13 are under consideration.
Withdrawn/Claim Rejections - 35 USC § 102
(1) Claims 1, 3-5, rejected under 35 U.S.C. 102(a) (1) as being anticipated by O’Sullivan (WO2012135253) is withdrawn. Applicants arguments filed on 01/21/2022 are persuasive.
Withdrawn/Claim Rejections - 35 USC § 103
(2) Claims 1, 6-9 rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (WO2012135253) in view of Yamanaka (WO02014014119) is withdrawn. Applicants arguments filed on 01/21/2022 are persuasive.
{3) Claims 1, 10 rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (WO2012135253) in view of Yamanaka (WO2014014119) as applied to claims 1, 6-9 above, and further in view of Wiencierz (US 20150160237 A1) is withdrawn. Applicants arguments filed on 01/21/2022 are persuasive.
(4) Claims 1, 11-12 rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (WO2012135253) in view of Yamanaka (WO2014014119), Wiencierz (US 20150160237 A1) as applied to claims 1, 10 above, and further in view of Wiencierz (PLOS ONE, 10(11): e€0143538. P 1-20, 2015, thereafter referred as Wiencierz2) is withdrawn. Applicants arguments filed on 01/21/2022 are persuasive.
(5) Claims 1, 13 rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (W02012135253) in view of Yamanaka (WO2014014119) as applied to claims 1, 6-9 above and further in view of Miltenyi (WO2009072003) is withdrawn. Applicants arguments filed on 01/21/2022 are persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jasmine Whyte on 05/13/2022.
In the claims
Claims 14-15 are canceled.
The following claims have been re-written as follows:
6.         The method according to claim 1, wherein the method further comprises the steps:
d) labeling the cardiomyocytes of said sample after step c) with at least one antibody or antigen binding fragment thereof specific for antigens of cardiomyocytes, wherein said at least one antibody or antigen binding fragment thereof is selected from the group consisting of antiPTK7, antiCD99, antiCD276, antiCD56, antiCD59, antiCD147, antiCD239, antiCD298, antiCD49f, antiCD262, antiCD81, antiTra-1-85, antiCD49e, antiCD24, antiCD47, antiCD46, antiCD49c, antiCD51, antiCD29, antiCD98, antiCD63, and antiCD146c, and antiCD151; and
e) enriching said labeled cardiomyocytes.
8.         The method according to claim 6, wherein said at least one antibody or fragment thereof specific for antigens of cardiomyocytes is coupled to a tag.
10.       The method according to claim 9, wherein the magnetic particle coupled to three antibodies or antigen binding fragments thereof specific for antigens of non-cardiomyocytes and the magnetic particle coupled to said at least one antibody or fragment thereof specific for antigens of cardiomyocytes are distinguishable magnetic particles if the labeling of the non-cardiomyocytes in step b) and the labeling of the cardiomyocytes in step d) .
Conclusion
Claims 1, 4-13 are allowed.

The following is an examiner’s statement of reasons for allowance: O’Sullivan (WO2012135253) is the closest prior art. However, O’Sullivan would not be considered prior art in the instant claims because while O’Sullivan teaches using the combination of antibodies or antigen binding fragments are antiCD10 and antiCD140b against non-cardiomyocyte markers for depleting non-cardiomyocytes from cardiomyocytes does not teach or suggest the required additional use of antiCD141 antibody to deplete non-cardiomyocytes from cardiomyocytes.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632